Citation Nr: 1708829	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a disability manifested by a chronic cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to November 1991, including service in Southwest Asia during the Gulf War. The Veteran had additional periods of Active Duty for Training (ACDUTRA), to include in June 1992. These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). The July 2009 rating decision denied service connection for a low back condition and a chronic cough due to environmental hazard in the Gulf War or another unidentified cause.

The issues of entitlement to service connection for a low back disability and a chronic cough came before the Board in August 2014 and were remanded for additional development.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current low back disability is causally related to, or aggravated by, an event, injury, or disease in service.

2. Disability manifested by cough is not related to service, is not an undiagnosed illness, and the etiology is not a medically unexplained chronic multisymptom illness (MUCMI).


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Service connection for a chronic cough is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. See Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in April 2009 correspondence.  A July 2014 response from the Veteran following issuance of the supplemental statement of the case noted that he did not have any additional evidence regarding his appeal, and in March 2016 he again reported he had not further evidence to submit and requested that his claim be decided. The Veteran has had ample opportunity to respond to or supplement the record. He has not alleged that notice was less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records were obtained in January 2009.  The Veteran was provided with an examination in June 2014. The VA examiner diagnosed lumbosacral strain and referenced a claimed 1992 basketball injury as the earliest recorded back injury. The RO likewise noted complaints of back pain since 1991, but noted the earliest recorded treatment as in 1992. However, the Veteran's service treatment records include a record of an October 1991 radiologic consultation report prepared after complaints of low back pain in the area currently at issue (L5-S1). The report notes a slight levoscoliosis, possibly positional, and "spina bifida occulta defect S1 usually clinically insignificant." This record was significant in that it documented an additional (and earlier) complaint of back pain one month prior to separation from active duty service and noted a potential pathology. 

Because the June 2014 VA examiner did not appear to have considered this evidence, a remand for a new examination was requested in the Board's August 2014 remand. 

With respect to the claim for chronic cough, the Veteran claims entitlement to service connection based on exposure to environmental toxins. On June 2014 VA examination and addendum opinion, the examiner opined that the Veteran's chronic cough was due to GERD and sinusitis.

In an August 2014 statement from his representative, the Veteran claimed entitlement to service connection for chronic cough secondary to GERD and sinusitis. At the time, the two claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board found that the issues of GERD and sinusitis were inextricably intertwined with the issue of chronic cough, and a decision on the chronic cough claim was deferred pending adjudication of the GERD and sinusitis claims.  In a May 2016 rating decision, service connection claims for GERD and sinusitis were denied. The Veteran has not appealed. 

In April 2016, the Veteran was provided with another back examination which the Board finds to be adequate as it included a review of the Veteran's history and a physical examination that included all necessary findings. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). This examination, in the Board's judgment, shows a thorough consideration of the disability on appeal and provides the necessary information to adjudicate the claim. The Board finds that there has been substantial compliance with the Board's August 2014 remand instructions. The appellant has not identified any evidence that remains outstanding. VA's duty to assist is also met. Accordingly, the Board will address the merits of the claim.


II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service. This may be accomplished by affirmatively showing inception during service. 38 C.F.R. § 3.303 (a). 

Service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  Presumptive periods for service connection do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Gulf War or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i).

Service connection may also be established for a Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 U.S.C.A. § 1117. An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii). A "qualifying chronic disability" is defined, in part, as an undiagnosed illness. 38 C.F.R. §§ 3.317 (a)(2)(i)(A).

 Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154 (a). The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154 (b) do not apply. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Lower back disability

The Veteran asserts he has a low back disability that is traceable to his experiences in service. In his original claim form, he reported that his disability began in 1991. In an April 2011 written statement he reported that he "initially injured my back in September or October of 1991 while on Active Duty" and at the end of his statement says "the clearest link is my initial injury while on active duty in the Marine Corps back in 1992."

The Veteran claimed that his negative response on a report in June 1992 asking whether he had received an injury while on active duty for training was "simply a case of  an entire unit of Marines being held in a large room, given a form and told to check 'no' on everything so we could hurry up and go home!" He stated that there was no documentation for any follow up treatment for his back condition, but he was given ibuprofen or Motrin by Corpsmen and told to go back to training. The Veteran contended that treatment for his lower back in 1994 and then again in 2003 and 2004 shows a progression of deterioration of his back condition. 

Service treatment records include a report of body aches in 1987 in connection with treatment for a viral syndrome. In October 1991, the Veteran had a radiologic consultation report with a complaint of lower back pain which reported normal results except for slight levoscoliosis, possibly positional, and spina bifida occulta defect S1, noted to usually be clinically insignificant. The Veteran's separation exam in November 1991 noted the spine was clinically normal, and he denied recurrent back pain at that time.

In June 1992 during active duty training, his STR noted a complaint of back pain after playing basketball. He reported he felt a "pop" and then experienced pain.

June 1994 private treatment records for physical therapy noted back pain across the belt area which started after work and working around the house the week before. First symptoms were noted to be on June 1, 1994 "hurt playing baseball," and in a new patient form the same day, the Veteran reported he had back problems off and on since 1991 when he pulled a muscle in the Marine Corps and was given light duty and Motrin for a week.

An October 2003 imaging report from another private treatment record noted degenerative changes of the thoracolumbar junction. L3-4 and L4-5 had mild degenerative changes and prominent posterior spurs which could result in central impingement. In January 2004, the Veteran was seen by a private treatment center for pain located in the lumbosacral area. In March 2007, the Veteran was seen again by a private treatment center and the medical records note that his back seems to be doing better. Every once in a while, he had shooting pain down the left lateral thigh down to his toes. 

In a VA examination in July 2009, a VA examiner noted the medical history and X-rays showed an abnormally narrowed disc at L4-L5 and a probable degenerated disc at L5-S1 with a suggestion of a vacuum disc. There is normal vertebral alignment, no bone lesions, no fractures, normal facet joints, no ankyloses and normal SI joints. The impression was suspect degenerated discs L4-L5 and L5-S1. The VA examiner provides a diagnosis as "lumbago-residual of strain." The examiner found it was "less likely related to service than to strains after service" "[d]ue to the fact there was no reported repeating complaints of lower back pain in service and no notation by veteran on his sep[a]ration exam."

The Veteran underwent a VA examination (Disability Benefits Questionnaire) in April 2016 which gave a diagnosis of lumbosacral strain.  Diagnostic test findings were noted to include an impression of mild multilevel degenerative disc disease of the lumbar spine.  A June 2016 addendum from the April 2016 provider opined that the Veteran's degenerative disc disease is not associated with service or with an underlying congenital defect or disease.  

It is not in dispute that the Veteran has a current lower back disability, including lumbosacral strain and degenerative disc disease. What must be resolved is whether the current disability is etiologically related to service. The Board finds that the preponderance of the evidence of record is against the Veteran's claim.

In that regard, the record contains VA medical opinions that address the question of the etiology of the Veteran's low back disability. In a July 2009 opinion, the VA examiner opined that it was less likely related to service than to strains after service due to the fact there was no reported repeating complaints of lower back pain in service and no notation by the Veteran on his separation exam.  

In a 2016 opinion, a VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, even or illness and that his current degenerative disc disease was not associated with an underlying congenital defect or disease. The VA examiner's rationale was that after reviewing the records, she indicated that the Veteran "may have had back strain," noting that she "could not find any records to indicate severe injury or multiple visits to sick call due to back pain or injury." She described the back strain in service as "acute muscle strain" and noted that it "heals with time" and "doesn't cause chronic back disease." With respect to the Veteran's degenerative disc disease, she stated "this is likely due to natural aging, being overweight." She stated that the current back condition cannot be directly linked to military service because there is no objective data to show that.  

In addition, the 2016 VA examiner notes that she reviewed all of his VA records and the last 3 X-rays do not mention spina bifida or scoliosis; therefore, she would rely on the most recent multiple X-rays which are consistent with each other regarding the findings.  The 2016 examiner endorsed the conclusions of the 2009 examiner.

The 2016 examiner supported her finding of no association between the Veteran's current degenerative disc disease (DDD) and an underlying congenital defect or disease, by explaining that "[t]here are many potential factors of why the Veteran has degenerative disc disease and it is not due to back strain and it is unlikely to be due to any congenital defect. His DDD is more likely due to being overweight and natural aging. His current back complaints are not due to military service and cannot be linked to 'his back complaints of 1991.' In 1991, the levoscoliosis that is positional was likely muscle spasms which would be due to muscle strain[,] not a chronic disease."

With respect to report of back pain during active service which ended in 1991, the preponderance of the evidence is against a finding that a chronic disease began in service.  The 2016 VA examiner found reports of back pain in service to be acute muscle strain.  Further, it is significant that at the time of the physical examination for separation, examiner marked the back as clinically normal and the Veteran denied recurrent back pain. Likewise, there was no evidence of a chronic disease, such as arthritis, developing within one year of his separation from service in 1991.

With respect to the brief period of ACDUTRA, as noted above, the 2016 VA examiner found reports of back pain in service to be acute muscle strain, not a chronic disability.  Moreover, the law does not provide for presumptive service connection following a period of ACDUTRA. 

The Veteran is competent to describe his lower back pain, but as the service treatment records lack sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim under 38 C.F.R. § 3.303(b). He asserts he continued to self-medicate with over the counter medication and anti-inflammatories until the deterioration reached the point where he had to seek relief from a physician. 

To the extent that any of the Veteran's statements may be taken to support service connection on the basis of continuity, the preponderance of the evidence is against such a finding.  First, contemporaneous records do not reflect continuity as, at the time of the physical examination for separation in 1991, the examiner marked the back as clinically normal and the Veteran denied recurrent back pain.  Second, when he sought treatment in 1994, he reported that lower back pain started after work and work around the house about a week ago. The provider filled in "6/1/94 hurt playing baseball" in the section marked "1st symptoms."  The same day, on his new patient form for "date of accident/beginning of illness," he stated "off and on since 1991" He reported he pulled a muscle while in the Marine Corps in 1991.  Stated another way, any assertions of lower back pain existing continually from the time of service, while competent, lack credibility because they are self-serving and because they are inconsistent, including with other evidence of record.  His 1994 statement, for example, that he has had back problems "off and on" indicates intermittent, not continuous, symptoms.

Two VA medical opinions, taken together, concluded that the Veteran's current low back disability was due to the natural aging process and being overweight.  They concluded that the back disability was not causally related to the acute muscle injury/ies sustained in service and was not associated with any congenital defect. The examiners reviewed the evidence of record and gave thorough explanations for their conclusions.  Their opinions are highly probative and persuasive.

The Veteran is competent to describe symptoms of lower back pain during and after service. See Layno v. Brown, 6 Vet. App. 465, 470-71   (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.). However, the etiology of a low back disability requires medical expertise which is beyond the competency of a lay person. It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis on the matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As the Veteran's lay opinion is not competent evidence, it is without probative value. 

Disability Manifested by Chronic Cough

In the May 2011 appeal to the Board, the Veteran contends that "[w]hile there is no medical documentation or treatment for a chronic cough, [he has] been plagued by this condition ever since his combat service in the Al Burghan Oil Fields in Kuwait during the First Gulf War. He asserts that this condition is something he has had to live with as he has never been a smoker, touched cigarettes or any other tobacco product. He states that no other member of his family suffers from this condition and that he is the only person in his family to have served in the First Gulf War in the Kuwait Theatre of Operations in the burning oil fields. The Veteran states that there is only one place this coughing condition could have come from: the sulphurous burning oil fields. He feels that his coughing condition warrants service connection and that there is a direct link to the environmental hazards he experienced during the First Gulf War.

The Veteran's STRs note a complaint of sinus pain, slight inflammation of throat and lungs with chin to chest problems in November 1987 that are attributed to a viral syndrome. The Veteran's separation examination notes that his nose, sinus, mouth and throat, lungs and chest are noted as normal. The STRs are negative for complaints of a cough.

Private post-service treatment records for the Veteran note slight reflux with water testing only in September 1997. In March 2007, the records note that the Veteran denied sinus headaches or ear, nose and throat symptoms, and he reported he had had a dry cough ever since he has been back from Desert Storm and sometimes coughs up clear phlegm. His chest examination, however, noted even and unlabored respirations, lungs clear to auscultation, no rhonchi or crackles and no wheezing. In a 2008 treatment record at a government facility, the record notes a brief problem list including low back pain, esophageal reflux and chronic sinusitis.  In his November 2010 treatment records, the Veteran stated that sometimes after eating, he will have a "coughing fit" which causes him to vomit. The record notes that the Veteran stated again that he had the cough since his return from the desert in 1991. The Veteran also states that his doctor told him that it was because of his sinus condition. The medical records note no chest symptoms or breathing problems.

In a June 2014 VA Gulf War general medical examination, the examiner determined that the Veteran had an "occ[asional] cough at times" due to Gastroesophageal Reflux Disease (GERD). The Veteran was also diagnosed with chronic sinusitis following a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx. The examination report noted that the medical history was of "occ[asional] cough in 1992 post eating" and that following an upper GI (gastrointestinal) and ENT (ear, nose and throat) evaluation, he was informed that sinus difficulty caused the cough. As to the impact of the sinus condition, the examiner stated that the Veteran reported "I have to cough sometimes."

In a supplemental medical opinion prepared later that month, the VA examiner opined that "with regard to the Veteran's persistent cough, I do believe this is related to a disease with a clear and specific etiology and diagnosis, this being sinusitis, rhinitis, and GERD - a combination of all." He reported that he could not say "without pure speculation that the patient developed any kind of disability pattern related to being in the southwest Asia arena.  I cannot say without pure speculation that the oil fires in southwest Asia in 1991 caused him any type of exacerbation of his sinusitis, rhinitis and GERD." 

In April 2016, the Veteran was provided with another series of VA examinations and a medical opinion. The opinion provider concluded that the Veteran's conditions are all of a clear and specific etiology and diagnosis; that they are not caused by Gulf War exposures; and that the Veteran did not have any additional signs or symptoms that may represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness [MUCMI]." The VA examiner also opined that the Veteran's sinusitis diagnosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The VA examiner's rationale stated that the Veteran does not have a chronic sinus condition or sinusitis that is caused by military service. She notes that the Veteran gets occasional sinusitis and had to be on antibiotics three times since 1992. This does not constitute a chronic sinusitis caused by or linked to military service. The same VA examiner was also asked if the diagnosis of GERD was incurred in or caused by a viral syndrome during service. The VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The VA examiner's rationale noted that the diagnosis of "viral syndrome" noted in the STRs in 1987 was a viral illness. GERD is reflux and these two conditions are unrelated.

There is no dispute that the Veteran served in the Southwest Asia theater. Here, the question is whether the Veteran has a disability manifested by a cough that may be related to service. The preponderance of the medical evidence, including the VA examination reports and opinions discussed above, reveals that the Veteran's cough is related to his GERD and his sinusitis/rhinitis and that he does not have any signs or symptoms of an undiagnosed illness or a MUCMI.  As noted above, service connection for GERD and sinusitis/rhinitis has been denied.

Although the Veteran is competent to describe his symptoms of a dry cough and "coughing fits" after eating, the determination as to whether the cough was incurred in or aggravated during service, including due to an unknown illness, a MUCMI, or due to exposure to Gulf War hazards requires medical expertise which is beyond the competency of a lay person. It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis on the matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). While the Veteran is competent to report symptoms that he experiences through his senses, to include coughing, his statements that his cough is due to environmental factors or an undiagnosed illness in the Persian Gulf are outweighed by the competent evidence of record (that is, the diagnosis and opinions of the VA examiners). 

The June 2014 VA examiner explicitly considered the question of a nexus between the Veteran's chronic cough, Gulf War exposures and unknown illnesses. The Board notes that the VA examiners' diagnosis of sinusitis and rhinitis and GERD are known clinical diagnoses with known causes (and thus his cough was not due to an undiagnosed illness or MUCMI). As such, the presumptive provisions afforded for qualifying chronic disabilities in veterans who served in the Gulf area during the Gulf War era (38 U.S.C.A. § 1117; 38 C.F.R. § 3.317) do not apply. 

The 2014 examiner could not provide an opinion as to whether a disability was related to service in southwest Asia, including exposure to oil fires; however, the 2016 opinion provider stated unequivocally that the Veteran's claimed conditions were not caused by Gulf War exposures. 

As these opinions were based on examination of the Veteran, his medical history and consideration of the claims file, the Board finds that, taken together, they are probative evidence weighing against the claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). As there is no competent/credible evidence to the contrary, the Board finds the VA examiners' opinions persuasive. Therefore, service connection for a disability manifested by a chronic cough is not warranted.

In reaching this decision regarding the service connection, the Board considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection. That doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a lower back disability is denied.

Service connection for a chronic cough is denied.




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


